Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and Group III respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
Applicant’s election without traverse of Group 1, claims 1-12 in the reply filed on 12/29/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, line 2, the phrase “…substantially parallel…”, it is unclear what is meant by the expression “substantially” and the degree by which the arrangement between the core edge to the longitudinal axis will vary from being parallel.
For the purposes of substantive examination, the core edge position to the longitudinal axis will be construed as “substantially parallel” meaning any angle other than 90 degrees. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-12, and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peca et al. (US 20140120364 A1, hereinafter Peca). 
Regarding claim 1, Peca discloses a method of forming a weldable structural component having an adhered region and a weld portion (Page 19, claim 1, “…composite sheet including a polymeric core layer interposed between a first metal layer and a second metal layer…”), the method comprising: 
forming a laminate sheet by: selectively applying a core material to a first metal sheet such that the core material is distributed on only a portion of the first metal sheet to define the adhered region of the laminate sheet (Page 19, claim 1, “…composite sheet includes one or more peripheral regions without a polymeric core layer between the first and second metal layers…”); 
wherein the remainder of the first metal sheet is characterized by an absence of core material to define a non-adhered region of the laminate sheet (Page 19, claim 1, “…composite sheet includes one or more peripheral regions without a polymeric core layer…”); 
laminating the first metal sheet to a second metal sheet such that the core material is disposed between and bonded to the first and second metal sheets to form the laminate sheet including a core layer made from the core material (Modified Fig. 7, where the laminate sheet structure is shown); 

wherein after laminating to form the laminate sheet: the adhered region is defined by the first and second metal sheets and the core layer bonded therebetween (Modified Fig. 7, adhered region shown); and 
the non-adhered region is defined by a gap between the first and second metal sheets and the absence of the core material in the gap (Modified Fig. 7, gap shown);

    PNG
    media_image1.png
    546
    1451
    media_image1.png
    Greyscale

Modified Figure 7, Peca
wherein the non-adhered region extends continuously along and adjacent to the core edge to define a weldable margin (Modified Fig. 8, weldable margin); wherein the weldable margin includes: 
the weld portion immediately adjacent the core edge; and 
a trim portion immediately adjacent the weld portion; wherein the weld portion is intermediate the trim portion and the core edge (Modified Fig. 8, weldable margin features shown); 
the method further comprising: 2S/N 16/465390Atty Dkt No. MSC0158WOUS 

applying a forming force to the adhered region of the laminate sheet while continuing to apply the holding force to the trim portion of the laminate sheet (Modified Fig. 8, trim portion shown); 
wherein applying the forming force forms the laminate sheet into a structural component including the adhered region and the weld portion; and 
removes the trim portion from the laminate sheet (Modified Fig. 8, welding force process shown).

    PNG
    media_image2.png
    650
    1228
    media_image2.png
    Greyscale

Modified Figure 8, Peca
Regarding claim 2, Peca teaches the method according to claim 1, as set forth above, discloses wherein the non-adhered region includes the weldable margin immediately adjacent the core edge and is characterized by a margin width (Modified Fig. 7, the weldable margin shown 
Regarding claim 3, Peca teaches the method according to claim 1, as set forth above, discloses wherein the core edge is a continuous core edge (Modified Fig. 10, continuous core edge shown); and wherein the non-adhered region is adjacent the continuous core edge and continuously surrounded by the adhered region (Modified Fig. 10, continuous adhered region shown); wherein the weldable margin includes (Modified Fig. 10, weldable margin shown): the weld portion immediately adjacent the continuous core edge such that the weld portion is a continuous weld portion (Modified Fig. 10, weld portion shown); and the trim portion surrounded by the continuous weld portion (Modified Fig. 10, trim portion shown); wherein applying the forming force removes the trim portion from the laminate sheet (Modified Fig. 10, where force from modified Fig. 8 would inherently compress the trim portion); wherein removing the trim portion from the laminate sheet forms an aperture in the laminate sheet (Modified Fig. 10, aperture shown); and wherein the aperture is defined by the continuous weld portion (Modified Fig. 10, aperture on continuous weld section).

    PNG
    media_image3.png
    824
    1419
    media_image3.png
    Greyscale

Modified Figure 10, Peca
Regarding claim 4, Peca teaches the method according to claim 1, as set forth above, discloses wherein the core edge is a continuous core edge (Modified Fig. 10, continuous edges shown); and wherein the non-adhered region is adjacent the continuous core edge and continuously3S/N 16/465390Atty Dkt No. MSC0158WOUS surrounded by the adhered region (Modified Fig. 10, continuous edges shown); the method further comprising: forming a stiffening feature within the non-adhered region; wherein forming the stiffening feature includes forming a metal weld joining the first sheet directly to the second sheet (Para. 0008, lines 7-9, “…the composite sheet and the second sheet are welded together in a peripheral region of the composite sheet using one or more welds…”); and wherein the metal weld is contained within the non-adhered region of the laminate sheet (Modified Fig. 10, weld section is shown in the non-adhered region).
Regarding claim 9, Peca teaches the method according to claim 1, as set forth above, discloses further comprising: forming a fastened structural feature (Modified Fig. 10, circled 
Regarding claim 10, Peca teaches the method according to claim 9, as set forth above, discloses wherein forming the fastened structural feature includes at least one of: 4S/N 16/465390Atty Dkt No. MSC0158WOUS forming a cinch rivet in the non-adhered region; installing a clinch nut in the non-adhered region; and welding a stud in the non-adhered region (Para. 0047, lines 22-24, “…Examples of conventional mechanical fastening includes riveting, bolting, screwing, forming a mechanical interlock, and the like…”, where similar means for fastening such as the clinch nut and stud are known in the art).
Regarding claim 11, Peca teaches the method according to claim 9, as set forth above, discloses further comprising: attaching a component to the laminate sheet by forming the fastened structural feature in the non-adhered region; wherein the fastened structural feature contacts the component to attach the component to the non-adhered region (Para. 0047, lines 14-16, “Preferred joining techniques include high speed welding techniques such as resistance spot welding and laser welding.”, where such techniques inherently have components that attach and contact the regions they are fastening together).
Regarding claim 12, Peca teaches the method according to claim 1, as set forth above, discloses further comprising: providing a component to be attached to the laminate sheet; positioning the component adjacent to the weldable margin of the laminate sheet (Para. 0047, lines 14-16, “Preferred joining techniques include high speed welding techniques such as resistance spot welding and laser welding.”); attaching the laminate sheet to the component by 
Regarding claim 26, Peca teaches the method according to claim 1, as set forth above, discloses further comprising: providing a component to be welded to the laminate sheet; positioning the component adjacent to the weldable margin of the laminate sheet; and welding the laminate sheet to the component by forming a metal weld joining the first and second metal sheets to the component (Para. 0047, lines 14-16, “Preferred joining techniques include high speed welding techniques such as resistance spot welding and laser welding.”, where such techniques inherently have components that attach and contact the regions they are fastening together and Modified Fig. 10, where the weld is shown on the weldable margin); wherein forming the metal weld includes: positioning metal weld within the weldable margin to form a thermal insulation barrier in the gap between the core edge and the metal weld (Modified Fig. 8 
Regarding claim 27, Peca teaches the method according to claim 1, as set forth above, discloses wherein applying the core material to the first metal sheet to define the adhered region further comprises: 6S/N 16/465390Atty Dkt No. MSC0158WOUSforming the adhered region in an irregular shape (Para. 0068, lines 3-4, “…If filler is employed in the core layer the filler may have any shape and size…”).
Regarding claim 28, Peca teaches the method according to claim 1, as set forth above, discloses wherein applying the core material to the first metal sheet to define the adhered region further comprises: forming the adhered region such that: the core edge is a continuous core edge (Modified Fig. 10, continuous core edge shown); the non-adhered region is adjacent the continuous core edge (Modified Fig. 10, continuous non-adhered edge shown); and the non-adhered region is continuously surrounded by the adhered region (Modified Fig. 10, continuous adhered region shown).
Regarding claim 29, Peca teaches the method according to claim 1, as set forth above, discloses wherein the laminate sheet defines a longitudinal axis, and wherein applying the core material to the first metal sheet to define the adhered region further comprises: forming the 

    PNG
    media_image4.png
    824
    1477
    media_image4.png
    Greyscale

Modified Figure 10.1, Peca
Regarding claim 30, Peca teaches the method according to claim 1, as set forth above, discloses wherein applying the core material to the first metal sheet to define the adhered region further comprises: forming a plurality of core edges; forming a plurality of non-adhered regions; wherein each respective core edge defines a respective non-adhered region (Modified Fig. 10.1, multiple non-adhered regions shown with each being next to core edges).
Regarding claim 31, Peca teaches the method according to claim 30, as set forth above, discloses wherein applying the core material to the first metal sheet further comprises: forming a first core edge surrounding a first non-adhered region; and forming a second core edge defining a second non-adhered region (Modified Fig. 10.1, the two core edges of each adhered region surround two non-adhered regions, where other configurations are encompassed by Peca, Para. 
Regarding claim 32, Peca teaches the method according to claim 1, as set forth above, discloses wherein the laminate sheet includes a laminate sheet edge (Modified Fig. 10.1, where the end of the two metal sheets is the laminate sheet edge); wherein the non-adhered region extends between the core edge and the laminate sheet edge to define the weldable margin (Modified Fig. 10, weldable margin shown being the gap between the core edge to the metal sheet edge, which can be considered the laminate sheet edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peca et al. (US 20140120364 A1, hereinafter Peca) in view of Kuroda (WO 2016140244 A1).

Peca does not disclose:
Wherein selectively applying the core material includes: providing a dry adhesive film made from the core material; wherein the dry adhesive film is configured to define the adhered region; and applying the dry adhesive film to the first metal sheet.
However, Kuroda discloses, in the same field of invention of laminate composite materials, a core material consisting of a dry adhesive film that is attached to the core material and to a metal sheet (Page 2, Para. 4, lines 1-4, “The adhesive layer 3 is laminated on one side of the insulating resin film 2 by applying a dry adhesive such as a urethane-based adhesive containing an isocyanate curing agent to one side of the insulating resin film 2 such as a PET film…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in Peca with the addition of the dry adhesive material as taught by Kuroda.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an adhesive layer that can prevent short circuiting through separating the metal layer from the core material as stated by Kuroda, Page 1-2, Para. 3, lines 3-5, “conductive adhesive layer 102 of the metal foil 101 is formed in order to prevent the occurrence of a short circuit due to contact with other conductors”.
Regarding claim 8, Peca teaches the method according to claim 1, as set forth above. 
Peca does not disclose:
Wherein the core material is an adhesive material.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an adhesive layer that can prevent short circuiting through separating the metal layer from the core material as stated by Kuroda, Page 1-2, Para. 3, lines 3-5, “conductive adhesive layer 102 of the metal foil 101 is formed in order to prevent the occurrence of a short circuit due to contact with other conductors”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peca et al. (US 20140120364 A1, hereinafter Peca) in view of Kuroda (WO 2016140244 A1) and in further view of Mizrahi (US 20100040902 A1).
Regarding claim 6, Peca teaches the method according to claim 1, as set forth above, discloses applying the core material to the adhered region (Modified Fig. 10, core material shown in the adhered region).
 Peca does not disclose:
Wherein selectively applying the core material includes one of spraying and rolling the core material on the first metal sheet only in the adhered region.

	One of ordinary skill in the art would have been motivated to make this modification in order to be able to apply the adhesive to the metal sheet as it is known in the art that both materials are delivered in rolled form as stated by Kuroda, Page 4, Para. 2, lines 5-6, “Moreover, the metal foil raw fabric 12 by which metal foils 4, such as aluminum foil, were wound by roll shape is formed.”.
Mizrahi discloses, in the same field of invention of composite materials with metallic and polymeric layers, applying a coating onto the core material through a spraying process (Para. 0127, lines 9-11, “…The coating may be applied by any conventional means, such as by a dipping process, a spraying process…). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in Peca with the addition of the spraying process as taught by Mizrahi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing the composite material from leaching out and contaminating a bath of the coating process (Para. 0127, lines 12-16, “…As such,
the composite material preferably is free of ingredients ( e.g., low molecular weight ingredients) that leach out and contaminate a bath of a coating process, such as a bath of an electrocoat .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peca et al. (US 20140120364 A1, hereinafter Peca) in view of Mizrahi (US 20100040902 A1).
Regarding claim 7, Peca teaches the method according to claim 1, as set forth above. 
Peca does not disclose: 
Wherein the core material is one of a viscoelastic material and an acoustic material.
However, Mizrahi discloses, in the same field of invention of composite materials with metallic and polymeric layers, a composite with the core material being viscoelastic (Para. 0005, lines 8- 9, “…central polymer core layer (which typically are relatively soft viscoelastic materials)…”) and acoustic material (Para. 0119, lines 2-3, “…include a core layer that reduces acoustical transmission…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite in Peca with the viscoelastic and acoustic core material as taught by Mizrahi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of insulation through the viscoelastic materials which is described as being typically known in the art by Peca, Para. 0005, lines 9-12, “… typically…soft viscoelastic materials), and…does not conduct electricity across the core layer largely due to the insulative and non-conductive nature of the polymer core layer…”, and the ability to reduce sound and vibration through the acoustic material as stated by Peca, Para. 0119, lines 3-4, “…reduces sound generation, reduces vibrations, or any combination thereof…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/				/BRIAN W JENNISON/Examiner, Art Unit 3761  				Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
01/21/2022